Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  130959                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  TAMARA BRANCHE, Personal                                                                             Robert P. Young, Jr.
  Representative of the Estate of                                                                      Stephen J. Markman,
                                                                                                                      Justices
  Tommie Charles Tyson, Deceased,

               Plaintiff-Appellee, 

  v        	                                                        SC: 130959     

                                                                    COA: 266304      

                                                                    Wayne CC: 04-425218-NH

  SINAI-GRACE HOSPITAL, a/k/a 

  SINAI HOSPITAL OF GREATER 

  DETROIT,

            Defendant-Appellant,
  and
  DANIEL J. WALZ, M.D.,

             Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 9, 2006 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  Washington v Sinai Hospital of Greater Detroit (Docket No. 130641) is pending on
  appeal before this Court and that the decision in that case may resolve an issue raised in
  the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2006                  _________________________________________
           l0918                                                               Clerk